         Case 1:18-cv-10225-MLW Document 527 Filed 04/15/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
LILIAN PAHOLA CALDERON JIMENEZ                   )
and LUIS GORDILLO, et al.,                       )
                                                 )
Individually and on behalf of all others         )
                                                     No. 1:18-cv-10225-MLW
similarly situated,                              )
                                                 )
                Plaintiffs-Petitioners,          )
                                                 )
        v.                                       )
                                                 )
CHAD WOLF, et al.,                               )
                                                 )
                Defendants-Respondents.          )
                                                 )



                         JOINT TO MOTION TO FILE UNDER SEAL

        On April 13, 2020, the Court ordered that the parties confer and file a list of class members,

“to the extent they are known,” and allowed the parties to move to have the list filed under seal.

See April 13, 2020, Minute Order, ECF No. 523. Accordingly, the parties hereby move the Court,

pursuant to Federal Rule of Civil Procedure 26(c), Local Rule 7.2, and the July 30, 2019 Proposed

Protective Order (ECF No. 316), for the Court to allow the parties to file the list of known class

members (the “Class List”) under seal. Pursuant to Local Rule 7.1, the parties conferred and

decided to file this motion jointly.

        The parties request to file the Class List under seal because it includes personally

identifiable information about the class members that should be protected from public disclosure.

See Proposed Protective Order, ECF No. 316. Accordingly, the parties request that the Court allow

the parties to file the Class List under seal.
        Case 1:18-cv-10225-MLW Document 527 Filed 04/15/20 Page 2 of 3




Respectfully submitted,


    Counsel for the Respondents             Counsel for the Petitioners

    JOSEPH H. HUNT                             /s/ _ Matthew W. Costello
    Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                               Michaela P. Sewall (BBO # 683182)
    WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
    Director                                   Stephen Provazza (BBO # 691159)
    Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                               Matthew W. Costello (BBO # 696384)
    J. MAX WEINTRAUB                           WILMER CUTLER PICKERING
    Senior Litigation Counsel                    HALE AND DORR LLP
                                               60 State Street
    /s/ Mary. L. Larakers                      Boston, MA 02109
    MARY L. LARAKERS                           Telephone: (617) 526-6000
    (Texas Bar # 24093943)                     Facsimile: (617) 526-5000
    Trial Attorney                             kevin.prussia@wilmerhale.com
    U.S. Department of Justice, Civil Division michaela.sewall@wilmerhale.com
    Office of Immigration Litigation,          shirley.cantin@wilmerhale.com
    District Court Section                     jonathan.cox@wilmerhale.com
    P.O. Box 868, Ben Franklin Station         stephen.provazza@wilmerhale.com
    Washington, DC 20044                       colleen.mccullough@wilmerhale.com
    (202) 353-4419                             matthew.costello@wilmerhale.com
    (202) 305-7000 (facsimile)
    mary.l.larakers@usdoj.gov                  Matthew R. Segal (BBO # 654489)
                                               Adriana Lafaille (BBO # 680210)
                                               AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF MASSACHUSETTS, INC.
                                               211 Congress Street
                                               Boston, MA 02110
                                               (617) 482-3170

                                            Kathleen M. Gillespie (BBO # 661315)
                                            Attorney at Law
                                            6 White Pine Lane
                                            Lexington, MA 02421
                                            (339) 970-9283
        Case 1:18-cv-10225-MLW Document 527 Filed 04/15/20 Page 3 of 3




                              LOCAL RULE 7.1 CERTIFICATION
       Pursuant to Local Rule 7.1, the parties conferred and decided to file this motion jointly.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney




                                       CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.


                                                             /s/ Mary L. Larakers
                                                             Mary L. Larakers
               Dated: April 15, 2020                         Trial Attorney
